IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SETH BAINES,1                                 §
                                                  §   No. 526, 2017
            Respondent/Petitioner Below,          §
            Appellant,                            §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CN11-02650
    JENNIFER T. HUNTER,                           §   Petition Nos. 17-30157
                                                  §   and 17-30452
           Petitioner/Respondent Below,           §
           Appellee.                              §

                                Submitted: March 23, 2018
                                Decided: May 22, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                          ORDER

         This 22nd day of May 2018, upon consideration of the parties’ briefs and the

record below, the Court concludes that the November 14, 2017 Family Court order

granting the petitioner/respondent below-appellee’s petition for a rule to show cause

should be affirmed. To the extent the respondent/petitioner below-appellant claims

that the Family Court disregarded the evidence he offered or disputes the Family

Court’s factual findings, we cannot review those claims in the absence of a transcript




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
of the November 7, 2017 rule to show cause hearing.2 The appellant has not

provided a transcript of the November 7, 2017 rule to show cause hearing.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                               BY THE COURT:

                                               /s/Karen L. Valihura
                                               Justice




2
  Supr. Ct. R. 14(e) (requiring that “the appellant's appendix shall contain such portions of the trial
transcript as are necessary to give this Court a fair and accurate account of the context in which
the claim of error occurred and must include a transcript of all evidence relevant to the challenged
finding or conclusion”); Tricoche v. State, 525 A.2d 151, 154 (Del. 1987) (holding the burden is
on the appellant to produce parts of the trial transcript that are necessary to give the Court the
context of the claim).

                                                  2